DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 41-56 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 18, 2022.  However, applicant has argued away from the reference Oki et al, therefore, the restriction requirement is withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 55 is rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a specific asserted utility or a well-established utility.  Claim 56 depends on claim 55 and, therefore, is also rejected.
A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  Further, claims XX are also rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).
Claim 55 is also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a specific asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 38, 42, and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 39-40 depend on claim 38 and, therefore are also rejected.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 38 recites the broad recitation that the second aqueous dispersion is a metal oxide, and the claim also recites that it is preferably a colloidal silica or an alumina dispersion which is the narrower statement of the range/limitation. 
In the present instance, claim 42 recites the broad recitation that the water is present in an amount of 20 to 80%, and the claim also recites that the amount of water is preferably 30 to 70% which is the narrower statement of the range/limitation. 
In the present instance, claim 43 recites the broad recitation that the colorant is a pigment, dye, or combination, and the claim also recites that the pigment is preferably a list of compounds and that the dye is preferably a list of compounds which is the narrower statement of the range/limitation. 
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claims 29-56 are currently pending wherein claims 29-43 read on an aqueous inkjet composition, claims 44-51 read on a printed substrate comprising said composition, claims 52-54 read on a finished package comprising said composition, and claims 55-56 read on use of one or more aqueous dispersion.

Allowable Subject Matter
Claims 29-56 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:  
The pending claims are allowable over the closest reference: Oki et al (JP 2011-074321).

Summary of claim 29:
Aqueous inkjet composition comprising a composite resin vehicle
wherein the composite resin vehicle comprises an aqueous thermoplastic polyurethane dispersion and one or more second aqueous dispersion(s), 
wherein the one or more second aqueous dispersion(s) are selected from the group consisting of a styrene-(meth)acrylic resin dispersion, a metal oxide nanoparticle dispersion, and a combination thereof, 
wherein the average particle size of the styrene-(meth)acrylic resin dispersion is less than 500 nm, 

wherein the average particle size of the metal oxide nanoparticle dispersion is less than 200 nm, and
wherein the aqueous inkjet composition further comprises one or more colorant(s).

Oki teaches an ink composition (0001) for an inkjet ink (title) that contains a copolymer (0024) of styrene and an acrylate (0075) and a urethane resin (0024) as a pigment dispersion (0023) wherein the urethane has a glass transition temperature of 30°C, preferably 50°C, or higher (0039) and a particle size of 300 nm or less (0041).  Oki further teaches the composition to contain pigment (0008).  However, Oki does not teach or fairly suggest the claimed aqueous inkjet composition wherein the styrene-(meth)acrylic resin has the claimed particle size of less than 500 nm and a glass transition temperature of greater than 40°C.  Oki further teaches away from the stryrene-(meth)acrylic resin having a glass transition temperature of greater than 0°C.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763